DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed October 26, 2021.
	Claims 1-8 are pending.  Claims 1 and 5 are amended.  Claims 9-30 are withdrawn.  Claims 1 and 5 are independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheuerlein et al. (U.S. 2005/0078514; hereinafter “Scheuerlein”).

    PNG
    media_image1.png
    945
    953
    media_image1.png
    Greyscale

 	Regarding independent claim 1, Scheuerlein discloses a method of verifying values programmed into a plurality of non-volatile memory cells (“read mode of operation,” see Abstract) in an array of analog neural non-volatile memory cells (see Examiner’s Markup Scheuerlein’s Figure 1, see also memory cells 131 as shown in Fig. 1), wherein the array is arranged in rows (Fig. 1: rows comprising word lines WL5-WL8) and columns (Fig. 1: columns comprising bit lines BL1-BL4), wherein (Fig. 1: WL5-WL8) and each column is coupled to a bit line (Fig. 1: BL1-BL4), and wherein each word line is selectively coupled to a row decoder (Fig. 1: 102 and 106) and each bit line is selectively coupled to a column decoder (Fig. 1: 122 and 123-126), the method comprising:
	selecting, by the column decoder, a bit line in the array (Fig. 1: bit lines BL1 and BL2 are selected by COLSEL1, see pages 2-3, par. 0030 and 0032);
selecting, by the row decoder, all word lines coupled to the bit line (Fig. 1: selecting word lines WL5-WL8, see page 3, par. 0032, see also Fig. 11 and page 6, par. 0057-0058);
	sensing, by a sense amplifier (Fig. 1: 129), a current received from the bit line (“the cell current flowing on bit line BL2,” see page 3, par. 0032); and
	comparing the current (“the cell current flowing on bit line BL2,” see page 3, par. 0032) to a reference current (leakage current from BL1, see page 3, par. 0032) to determine if the non-volatile memory cells coupled to the bit line contain the desired values (“read data,” see page 3, par. 0032).
	Regarding independent claim 5, Scheuerlein discloses a method of measuring current drawn by a plurality of non-volatile memory cells (“read mode of operation,” see Abstract) in an array of analog neural non-volatile memory cells (see Examiner’s Markup Scheuerlein’s Figure 1, see also memory cells 131 as shown in Fig. 1), wherein the array is arranged in rows (Fig. 1: rows comprising word lines WL5-WL8) and columns (Fig. 1: columns comprising bit lines BL1-BL4), wherein each rows is coupled to a word line (Fig. 1: WL5-WL8) and each column is coupled to a bit line (Fig. 1: BL1-BL4), and wherein each word line is selectively coupled to a row decoder (Fig. 1: 102 and 106) and each bit line is selectively coupled to a column decoder (Fig. 1: 122 and 123-126), the method comprising:
	selecting, by the column decoder, a bit line in the array (Fig. 1: bit lines BL1 and BL2 are selected by COLSEL1, see pages 2-3, par. 0030 and 0032);
selecting, by the row decoder, all word lines coupled to the bit line (Fig. 1: selecting word lines WL5-WL8, see page 3, par. 0032, see also Fig. 11 and page 6, par. 0057-0058);
	measuring a current received from the bit line (“the cell current flowing on bit line BL2,” see page 3, par. 0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Scheuerlein et al. (U.S. 2005/0078514; hereinafter “Scheuerlein”) in view of Mori et al. (U.S. 2001/0040836; hereinafter “Mori”).
	Regarding claim 2, Scheuerlein discloses the limitations with respect to claim 1.
	Scheuerlein is silent with respect to each of the non-volatile memory cells is a stacked-gate flash memory cell.
(see page 6, par. 0058).
	Mori teaches a read operation that can be applied to non-volatile semiconductor memory (see page 10, par. 0206).
	Furthermore, Mori teaches wherein each of the non-volatile memory cells is a stacked-gate flash memory cell (see page 18, par. 0441).
	Since Mori and Scheuerlein are from the same field of endeavor, the teachings described by Mori would have been recognized in the pertinent art of Scheuerlein.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mori with the teachings of Scheuerlein for the purpose of provide a nonvolatile semiconductor memory which can restore the threshold voltage of a memory cell, see Mori’s page 4, par. 0050.
Regarding claim 6, Scheuerlein discloses the limitations with respect to claim 5.
	Scheuerlein is silent with respect to each of the non-volatile memory cells is a stacked-gate flash memory cell.
	However, Scheuerlein describes that the methods may also be used to advantage memories such as, three-dimensional, non-volatile, field-programmable memory array (both write-one and/or rewritable memory) (see page 6, par. 0058).
	Mori teaches a read operation that can be applied to non-volatile semiconductor memory (see page 10, par. 0206).
	Furthermore, Mori teaches wherein each of the non-volatile memory cells is a stacked-gate flash memory cell (see page 18, par. 0441).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mori with the teachings of Scheuerlein for the purpose of provide a nonvolatile semiconductor memory which can restore the threshold voltage of a memory cell, see Mori’s page 4, par. 0050.
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Scheuerlein et al. (U.S. 2005/0078514; hereinafter “Scheuerlein”) in view of Lai et al. (U.S. 2020/0202941; hereinafter “Lai”).
Regarding claim 3, Scheuerlein discloses the limitations with respect to claim 1.
Scheuerlein is silent with respect to each of the non-volatile memory cells is a split-gate flash memory cell.
However, Scheuerlein describes that the methods may also be used to advantage memories such as, three-dimensional, non-volatile, field-programmable memory array (both write-one and/or rewritable memory) (see page 6, par. 0058).
Lai teaches a read operation that can be applied to non-volatile memory cells (see page 2, par. 0028).
Furthermore, Lai teaches wherein each of the non-volatile memory cells is a split-gate flash memory cell (see page 4, par. 0050).
Since Lai and Scheuerlein are from the same field of endeavor, the teachings described by Lai would have been recognized in the pertinent art of Scheuerlein.

Regarding claim 4, Scheuerlein discloses the limitations with respect to claim 1.
However, Scheuerlein is silent with respect to the array is part of a neural network.
Lai teaches a plurality of non-volatile memory cells can be used as nodes in a neural network (see page 1, par. 0019-0020).
Since Lai and Scheuerlein are from the same field of endeavor, the teachings described by Lai would have been recognized in the pertinent art of Scheuerlein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai with the teachings of Scheuerlein for the purpose of save circuit area, see Lai’s page 4, par. 0050.
Regarding claim 7, Scheuerlein discloses the limitations with respect to claim 5.
Scheuerlein is silent with respect to each of the non-volatile memory cells is a split-gate flash memory cell.
However, Scheuerlein describes that the methods may also be used to advantage memories such as, three-dimensional, non-volatile, field-programmable memory array (both write-one and/or rewritable memory) (see page 6, par. 0058).
Lai teaches a read operation that can be applied to non-volatile memory cells (see page 2, par. 0028).
Furthermore, Lai teaches wherein each of the non-volatile memory cells is a split-gate flash memory cell (see page 4, par. 0050).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai with the teachings of Scheuerlein for the purpose of save circuit area, see Lai’s page 4, par. 0050.
Regarding claim 8, Scheuerlein discloses the limitations with respect to claim 5.
However, Scheuerlein is silent with respect to the array is part of a neural network.
Lai teaches a plurality of non-volatile memory cells can be used as nodes in a neural network (see page 1, par. 0019-0020).
Since Lai and Scheuerlein are from the same field of endeavor, the teachings described by Lai would have been recognized in the pertinent art of Scheuerlein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai with the teachings of Scheuerlein for the purpose of save circuit area, see Lai’s page 4, par. 0050.
Response to Arguments
Applicant's arguments filed with respect to claims 1 and 5 have been fully considered but they are not persuasive.
With respect to claims 1 and 5, Applicant asserts that Scheuerlein does not asserts all word lines coupled to the bit line, see Applicant’s Remarks page 7.
Applicant’s argument is not persuasive.  Scheuerlein’s non-volatile memory device, as shown Examiner’s Markup Scheuerlein Figure 1, comprises multiple arrays and all the wordlines connected to a particular bitline within the array are selected in 
Therefore, the rejection is considered proper and maintained.  The rejection has been augmented to address the recent amendments.
The other claims were argued for substantially the same reasons as claims 1 and 5, and the arguments are not persuasive for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825